Citation Nr: 1506154	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  14-06 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the Veteran's net worth is excessive for payment of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Daniel A. Burzynski, Attorney


WITNESS AT HEARING ON APPEAL

Veteran's Representative


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to July 1945.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of this case belongs to the RO in St. Petersburg, Florida.

The Veteran's representative appeared before the undersigned Veterans Law Judge in December 2014 and delivered sworn testimony via video conference hearing in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The record does not reflect the Veteran has excessive net worth so as to preclude the payment of special monthly pension benefits.


CONCLUSION OF LAW

The criteria for receiving nonservice-connected pension benefits have been met.  38 U.S.C.A. §§ 1513, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.3(b)(3), 3.23, 3.250, 3.271, 3.272, 3.273 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

A pension is payable to veterans of a period of war because of nonservice-connected disability or age.  The basic entitlement exists if the veteran: (1) served in the active military, naval or air service for ninety (90) days or more during the period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his own willful misconduct, or is 65 years of age or older; and (3) meets the specified net worth requirements and does not have an annual income in excess of the applicable maximum annual pension rate.  38 U.S.C.A. §§ 1513, 1521; 38 C.F.R. §§ 3.2, 3.3(a)(3), 3.23, 3.274.

In October 2012 the Veteran claimed entitlement to VA non-service-connected disability pension benefits with aid and attendance for his dependent spouse.

In August 2013 the AOJ determined that the Veteran met the basic eligibility criteria for special monthly pension, and dependency was established for the Veteran's wife.  The AOJ found, however, that the Veteran's net worth was in excess of that legally allowed for payment of nonservice-connected pension benefits.  The Veterans Benefits Administration (VBA) manual directs the rating agency to undertake development action to determine if net worth is excessive for any claimant who has an estate of $80,000 or greater.  See M21-1MR V.i.3 and V.iii.1.J.70.

Pursuant to 38 C.F.R. §§ 3.274, 3.275, the corpus of estate and net worth of a veteran is considered in a determination of whether or not pension benefits are warranted.  In determining whether some part of the claimant's estate should be consumed for his or her maintenance, one consideration, as pertinent to this case, is whether the property or asset in question can be readily converted into cash at no substantial sacrifice.

In this case, an August 2013 Corpus of Estate Determination reflected that the Veteran had an estate valued at $398,567, of which $350,200 was comprised of bonds.

The Veteran has indicated that the portion of his estate noted to be bonds are annuities that provide him with fixed monthly payments.  The Veteran essentially asserts that the annuities cannot be "cashed in" without paying a substantial penalty.

At the December 2014 Board hearing, the Veteran's representative noted that the Veteran was 88 years old and was caring for his wife who suffered from dementia and was unable to leave the home by herself.  It was noted that the Veteran had put the bulk of his assets into irrevocable annuities which the AOJ had incorrectly, in the Veteran's view, counted as net worth.  The Veteran's representative indicated that the type of annuities owned by the Veteran could either not be converted at all or could not be converted into cash without facing a "huge" penalty.  It was also noted that the $84,000 in spendable cash that the Veteran had at the time he applied for the pension had been spent.  The Veteran had basically drawn himself, other than the annuities, "down to zero."

The Board finds that the bonds (annuities) noted on the Veteran's August 2013 Corpus of Estate Determination should not be counted as assets (i.e., a part of the Veteran's "estate" that could be consumed for his maintenance) in determining the Veteran's net worth in this case, as such annuities are either irrevocable annuities or the type of annuities that can only be converted into cash by incurring a substantial penalty as understood by 38 C.F.R. § 3.275.  In reaching this finding, the Board has considered the competent and credible testimony provided by the Veteran's attorney, who practices in the area of Elder Law.  Additionally, correspondence from the annuity division of one of the Veteran's financial institutions has noted that, concerning his monthly payment, "annuitization is permanent and cannot be altered at a later date."

Based on the foregoing, and when removing the Veteran's bonds from his August 2013 Corpus of Estate Determination, the Veteran's net worth is not excessive (i.e., is under $80, 000) and is not a bar to the payment of special monthly pension benefits.

The Board notes in passing that the AOJ has determined that the Veteran has a monthly income of $5,240 with medical expenses noted as being $4,226 per month.  The Veteran's family income is therefore not in excess of VA's applicable maximum annual pension rate (MAPR).  See VA's benefits website at www.benefits.va.gov/pension.

In sum, net worth is not a bar to payment of special monthly compensation benefits during the applicable period.


ORDER

Entitlement to payment of nonservice-connected pension benefits, with aid and attendance, is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


